UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. ABOVENET, INC. Ticker: ABVT Security ID: 00374N107 Meeting Date: JUN 23, 2011 Meeting Type: Annual Record Date: MAY 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Brodsky For For Management 1.2 Elect Director Michael J. Embler For For Management 1.3 Elect Director William G. LaPerch For For Management 1.4 Elect Director Richard Postma For For Management 1.5 Elect Director Richard Shorten, Jr. For For Management 1.6 Elect Director Stuart Subotnick For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive For
